UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2026


THOMAS COYNE,

                Plaintiff - Appellant,

          v.

OMNICARE, INC.; EDWARD O’CONNELL; BETH MESEROLL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-01225-CCB)


Submitted:   February 20, 2015            Decided:   February 24, 2015


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas Coyne, Appellant Pro Se. Ariana Wright Arnold, Jennifer
Lynn   Curry,  JACKSON  LEWIS  PC,  Baltimore,  Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Coyne appeals the district court’s order granting

summary judgment in favor of Defendants on Coyne’s claims under

the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601-2654

(2012), and the Maryland Flexible Leave Act (“MFLA”), Md. Code

Ann., Lab. & Empl. § 3-802 (LexisNexis 2014 Supp.).                        We have

reviewed the record and find no reversible error.                    Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

the grant of summary judgment as to Coyne’s FMLA claim for the

reasons stated by the district court.               Coyne v. Omnicare, Inc.,

No. 1:14-cv-01225-CCB (D. Md. Sept. 3, 2014).                We further affirm

the   grant   of   summary   judgment       on   Coyne’s   MFLA    claim   because

Coyne did not commence taking leave prior to his termination.

See Md. Code Ann., Lab. & Empl. § 3-802(f); Gainsburg v. Steben

& Co., Inc., 519 F. App’x 199, 200 (4th Cir. 2013) (No. 12-1476)

(“[T]he MFLA applies only to an employee who ‘has taken leave,’

. . . [t]he clear language of the statute precludes any vague,

atextual argument that requesting leave or providing notice of

leave — rather than actually taking it by spending time away

from work — constitutes protected activity.”).                    We deny Coyne’s

motion   to   appoint    counsel   and       dispense      with    oral    argument

because the facts and legal contentions are adequately presented




                                        2
in the materials before this court and argument would not aid

the decisional process.

                                                     AFFIRMED




                              3